Citation Nr: 1639504	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 691	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to diabetes.

3.  Entitlement to service connection for an eye disability, claimed as secondary to diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO).  That rating decision also denied service connection for several other disabilities; the Veteran's February 2009 notice of disagreement (NOD) was limited to those listed (and also claims of service connection for hearing loss and tinnitus which were granted by a September 2015 rating decision).  

In June 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the record.  An April 2016 letter offered the Veteran an opportunity for a hearing before a VLJ who would decide his appeal; he declined another hearing and requested that a decision be made based on the evidence in the record.  In April 2014, the case was remanded (by the VLJ who presided over the June 2013 hearing); it is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The April 2014 remand, in part, directed that the AOJ take steps to verify the Veteran's allegations of exposure to herbicides.  Specifically, the Veteran alleges that he was exposed to herbicides while serving aboard the U.S.S. Manatee, which has confirmed service in the coastal waters of Vietnam.  The Veteran has submitted statements with corroborating documents indicating that he served on the Manatee from August 1967 to February 1970, and that during that time, the ship conducted in-country replenishments of "brown water" vessels at various places along the coast.  In June 1968, he alleged (and the record confirms) the Manatee resupplied a mobile support base in Vung Tau Harbor.  That support base supplied several coastal and inland waterway craft.  In November 1968, he reported resupplying the U.S.S. Krishna (acknowledged by VA as operating primarily or exclusively on Vietnam's inland waterways) in An Thoi Harbor.  Later in November 1968, the Manatee made a second stop at Vung Tau Harbor to resupply a mobile support base.  In July 1969, the Veteran said the Manatee again deployed to Vietnam, resupplying the U.S.S. Carronade and Krishna (again at An Thoi Harbor).  Finally, he alleged replenishments in January 1970 (at An Thoi Harbor).  

On remand, the AOJ submitted an inquiry to the Joint Services Records Research Center (JSRRC) that apparently only sought confirmation of the allegations in June 1968 and in 1969.  Thus, the JSRRC's review, though apparently thorough, was incomplete and did not address the totality of the Veteran's allegations.  There is no inquiry into whether the Veteran may have been exposed to herbicide agents in November 1968 (in either Vung Tau Harbor or An Thoi Harbor), or in January 1970.  Moreover, there is no evidence that the AOJ consulted a DOD inventory of locations outside of Vietnam where herbicide agents may have been stored, used, or transported.  Accordingly, another remand for full verification of the Veteran's alleged exposure to herbicides is necessary.

As the remaining claims on appeal are based on a theory of entitlement that the disabilities are secondary to diabetes, they are inextricably intertwined with the issue being remanded, and consideration of those issues must be deferred pending the resolution of the service connection for diabetes claim.
Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the Veteran's complete service personnel records, to specifically include those listing all his duty assignments and duty stations.  The AOJ should also secure U.S.S. Manatee's ship history to determine precisely (to the extent possible) where in the coastal waters of Vietnam it operated while the Veteran served on board (between August 1967 and February 1970).  Thereafter, the AOJ should request from the C&P service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were sprayed in areas in close proximity to the ship's locations (specifically including An Thoi Harbor and Vung Tau Harbor).  

If exposure is not verified by the foregoing, the AOJ should send another inquiry to the JSRRC to verify whether the Veteran was exposed to herbicide agents during in-country replenishments conducted in An Thoi Harbor (in November 1968 and January 1970) and Vung Tau Harbor (in November 1968).  The results of this development should be outlined in a memorandum for the record.  

2. The AOJ should then review the record, arrange for any additional development indicated, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

